United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, NAVAL BASE, )
Ventura, CA, Employer
)
__________________________________________ )
H.K., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1925
Issued: April 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2013 appellant filed a timely appeal from a March 22, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to greater than one percent impairment of the
left lower extremity, for which he received a schedule award.
FACTUAL HISTORY
OWCP accepted that on March 13, 2010 appellant, then a 52-year-old lead firefighter,
sustained injuries to his left knee as a result of landing hard on his left leg while playing
racquetball. He did not stop work. Appellant’s claim was accepted for left derangement of
1

5 U.S.C. § 8101 et seq.

medial meniscus, tear of median meniscus of the left knee and left knee sprain. On February 2,
2011 he underwent surgical arthroscopy of the left knee with anterior cruciate ligament (ACL)
reconstruction, partial medial meniscectomy and chondroplasty and debridement. Appellant
stopped work and received disability compensation.
In an August 16, 2011 report, Dr. Mark H. Getelman, a Board-certified orthopedic
surgeon, provided an accurate history of injury and noted that appellant underwent physical
therapy and ACL reconstruction surgery. Upon examination, he observed that appellant’s left
knee was not buckling or locking. Extension was full and flexion was to 140 degrees.
Dr. Getelman stated that appellant had reached maximum medical improvement. He reviewed
the various charts and tables of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) as they related to the knee and reported that appellant
had two percent impairment to the whole person due to a partial medial meniscectomy and seven
percent impairment for some mild residual laxity secondary to his cruciate ligament injury.
Dr. Getelman further determined that, according to Table 17-33, appellant had a total of nine
percent impairment, which converted to four percent impairment to the whole person.
In a December 6, 2011 report, Dr. Getelman noted that appellant was last seen on
August 16, 2011 and found to be at maximum medical improvement. Upon examination of
appellant’s left knee, he observed no effusion, no instability to varus or valgus testing and no
tenderness over the medial or lateral joint line. He was able to do active straight leg raise testing
without lag. Dr. Getelman noted trace Lachman with a negative pivot shift. He reported that
diagnostic testing revealed no asymmetric joint space narrowing and no fractures. Dr. Getelman
diagnosed status post left knee strain and post ACL reconstruction of the left knee.
On December 14, 2011 appellant filed a schedule award claim.
On December 21, 2011 OWCP referred appellant’s schedule award claim to the district
medical adviser. In a December 30, 2011 report, Dr. Leonard A. Simpson, a Board-certified
orthopedic surgeon and OWCP medical adviser, noted appellant’s accepted conditions of left
knee medial meniscal unspecified derangement and left medial meniscal tear. He reviewed
appellant’s history, including the statement of accepted facts and related that appellant
underwent left knee arthroscopy with ACL ligament reconstruction and partial medial
meniscectomy along with chondroplasty and debridement. Dr. Simpson stated that he reviewed
Dr. Getelman’s August 16, 2011 report and noted it as the date of maximum medical
improvement. He indicated that, according to the sixth edition of the A.M.A., Guides, Table
16-3 for Knee Regional Grid-Lower Extremity Impairment, appellant was class 1 or two percent
for post partial medial meniscectomy. Dr. Simpson indicated that appellant had grade
modifiers -1 for functional history and -1 for physical examination. He reported that clinical
studies were not applicable at the time of maximum medical improvement. Dr. Simpson
calculated that appellant had a total net adjustment of -2, which placed appellant into class 1,
Category A or a one percent lower extremity impairment. He stated that before any additional
impairment could be calculated for residual ACL tear, additional clarification was needed
regarding whether there was any clinical instability following the ACL reconstruction and if so,
the degree of laxity. Dr. Simpson opined that if there was some mild laxity present appellant
would qualify for a class 1 -- 10 percent default rating that would need to be modified according
to the various Adjustment Grids. He concluded that at the present time he would assess that

2

appellant had one percent impairment of the left lower extremity but recommended additional
clarification regarding appellant’s residual ACL laxity following reconstruction and
recommended that OWCP expand the work-related diagnosis to include a torn left ACL.
Appellant submitted April 5 and May 17, 2011 reports wherein Dr. Getelman noted that
appellant was doing well following surgical arthroscopy of the left knee with ACL
reconstruction, partial medial meniscectomy and debridement. Upon examination, Dr. Getelman
observed that appellant’s incisions were healing and that he had excellent stability. Extension of
the left knee was full and flexion was to 140 degrees. Dr. Getelman reported that appellant was
temporarily totally disabled until May 30, 2011 and would be able to return to full duty on
May 31, 2011 if he used a custom molded ACL brace.
Appellant also submitted various physical therapy reports dated from March 31 to
June 17, 2011.
By letter dated February 14, 2012, OWCP requested that Dr. Getelman review the
medical adviser’s report and clarify whether appellant had any residual ACL laxity following
reconstruction.
In a February 7, 2013 report, Dr. Getelman stated that appellant was last seen on
December 6, 2011 after experiencing increased pain in his right knee. He related that appellant
returned to his usual occupation and only experienced occasional discomfort if he golfed back to
back days. Upon examination of appellant’s left knee, Dr. Getelman did not observe any
effusion, instability to varus or valgus testing or tenderness over the medial or lateral joint line.
He noted that appellant had trace Lachman with a negative pivot shift and was able to do an
active straight leg raise without lag. Dr. Getelman reported that KT-100 testing revealed
10 millimeters (mm) on the left knee and 16 mm on the right knee, which was also reconstructed.
He diagnosed status post left knee strain-resolved and status post ACL reconstruction, left knee
with partial medial meniscectomy and debridement. Dr. Getelman stated that appellant was
previously found to be at maximum medical improvement and that he could continue to work his
usual and customary duties.
On March 19, 2013 OWCP expanded appellant’s claim to include left ACL tear.
By decision dated March 22, 2013, OWCP granted a schedule award for one percent
impairment of the left lower extremity based on Dr. Getelman’s August 16, 2011 report and the
medical adviser’s December 30, 2011 report. The period ran for 2.88 weeks from August 16 to
September 5, 2011.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a

3

single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standards for evaluating schedule
losses.2
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).3 In determining impairment for lower extremity impairments under the sixth
edition, an evaluator identifies the impairment class for the diagnosed condition (CDX), which is
then adjusted by grade modifiers based on Functional History (GMFH), Physical Examination
(GMPE) and Clinical Studies (GMCS).4 The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).5
It is well established that, proceedings under FECA are not adversarial in nature and
while the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.6 Once OWCP undertakes the development of
the record, it has the responsibility to do so in a proper manner to see that justice is done.7
ANALYSIS
OWCP accepted that appellant sustained left derangement of medial meniscus, tear of
medial meniscus of the left knee, left knee sprain and left ACL tear as a result of a March 13,
2010 employment incident. On February 2, 2011 appellant underwent surgical arthroscopy of
the left knee with ACL reconstruction, partial medial meniscectomy and chondroplasty and
debridement. He filed a claim for schedule award. By decision March 22, 2013, OWCP granted
a schedule award for one percent impairment of the left lower extremity.
The Board finds that this case is not in posture for decision regarding the degree of
appellant’s left lower extremity impairment due to his accepted left knee condition.
Along with his schedule award claim, appellant submitted various reports by
Dr. Getelman. In an August 16, 2011 report, Dr. Getelman provided an accurate history of
injury and noted that appellant underwent physical therapy and ACL reconstruction surgery. He
conducted an examination and reported that appellant reached maximum medical improvement.
Utilizing the A.M.A., Guides, Dr. Getelman determined that appellant had two percent
impairment to the whole person due to a partial medial meniscectomy and seven percent
impairment for some mild residual laxity secondary to his cruciate ligament injury. He further

2

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

3

A.M.A., Guides 3, 6 (6th ed. 2008).

4

Id. at 494-531.

5

Id. at 521.

6

Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

7

Henry G. Flores, Jr., 43 ECAB 901 (1992); John J. Carlone, 41 ECAB 354 (1989).

4

determined that, according to Table 17-3, appellant had a total of four percent impairment to the
whole person.
In the December 30, 2011 report, Dr. Simpson, the medical adviser, reviewed appellant’s
history, including the statement of accepted facts and related his accepted conditions of left knee
medial meniscal unspecified derangement and left medial meniscal tear.
He noted
Dr. Getelman’s August 16, 2011 report as the date of maximum medical improvement.
Dr. Simpson reported that, according to the sixth edition of the A.M.A., Guides, appellant had
one percent lower extremity permanent impairment. He stated that before any additional
impairment could be calculated for the residual ACL tear, additional clarification was needed
regarding whether there was any clinical instability following the ACL reconstruction and if so,
the degree of laxity. Dr. Simpson concluded that at the present time he would assess that
appellant had one percent impairment of the left lower extremity, but recommended additional
clarification regarding appellant’s residual ACL laxity following reconstruction and
recommended that OWCP expand the work-related diagnosis to include a torn left ACL.
OWCP referred the medical adviser’s report to Dr. Getelman to review the report and
clarify whether appellant had any residual ACL laxity following reconstruction. In a February 7,
2013 report, Dr. Getelman conducted an examination and reported no instability to varus or
valgus testing.
OWCP accepted appellant’s claim to include left ACL tear and granted a schedule award
for one percent impairment of the left lower extremity based on Dr. Getelman’s August 16, 2011
report and the medical adviser’s December 30, 2011 report.
The medical adviser had requested further clarification from the treating physician and
for OWCP to accept the additional condition of ACL tear. By letter dated February 14, 2012,
OWCP requested that Dr. Getelman clarify whether appellant had any residual ACL laxity
following reconstruction. Following that report and the acceptance of the additional condition of
ACL tear, it did not allow the medical adviser an opportunity to review Dr. Getelman’s report or
to consider the consequence of the accepted ACL tear.
Once OWCP undertakes development of the record, it must do so in a proper manner.8
This case must be remanded for further development.
On remand, OWCP should update the statement of accepted facts to reflect the newly
accepted conditions of ACL tear and refer Dr. Getelman’s February 7, 2013 report to OWCP’s
medical adviser for determination as to whether there were adequate findings for an increased
impairment rating. After this and such other development as OWCP deems necessary, OWCP
should issue a de novo decision on her entitlement to a schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision.

8

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the March 22, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with the decision of the Board.
Issued: April 9, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

